Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 Response to Amendment
In response to the Final Office Action mailed on November 13, 2020, the applicant has submitted an amendment filed on February 16, 2021, amending claims 2-3, 6, 8-9, 13, and 15, and cancelling claim 1.
Reasons for Allowance
Claims 2-4 and 6-16 are allowed.  The claims will be renumbered as 1-14
The following is an examiner’s statement of reasons for allowance: with respect to claim 16, the reasons for allowance presented in the Non-Final Office Action mailed on June 16, 2020 are not repeated herein, but are incorporated by reference. With respect to claims 2-4 and 6-15, the closest prior art of Dubout, et al. do not disclose or fairly suggest the first camera is a camera on which a fisheye lens is mounted; and the correcting includes generating an azimuthal equidistant image corresponding to one of the one or more images captured by using the fisheye lens, based on the acquired camera characteristic information.  It is for this reason and in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL G MARIAM/Primary Examiner, Art Unit 2665